
	
		I
		112th CONGRESS
		1st Session
		H. R. 2416
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Barletta
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To extend temporarily the treatment of Monroe County,
		  Pennsylvania, as a HUBZone, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Monroe County HUBZone Extension Act of
			 2011.
		2.Monroe County,
			 PennsylvaniaMonroe County,
			 Pennsylvania, shall be treated as a HUBZone under the Small Business Act (15
			 U.S.C. 631 et seq.) during the 3-year period beginning on October 1,
			 2011.
		
